UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 28, 2008 WHITNEY HOLDING CORPORATION (Exact Name of Registrant as Specified in Charter) Louisiana 0-1026 72-6017893 (State or Other (Commission (IRS Employer Jurisdiction of File Number) Identification No.) Incorporation) 228 St. Charles Avenue, New Orleans, Louisiana 70130 (Addresses of Principal Executive Offices, including Zip Code) (504) 586-7272 (Registrant’s Telephone Number, including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ⁭ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁭ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁭ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁭ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Whitney Holding Corporation will make a presentation to the Keefe, Bruyette & Woods Regional Bank Conference at the Langham Hotel in Boston, Massachusetts on February 28, 2008, beginning at 2:30 p.m., Eastern Time.Interested parties may access a live listen-only webcast of the presentation through the Investor Relations section of our website at http://www.whitneybank.com. The presentation will be archived for 60 days following the conference.A copy of the visual presentation is furnished herewith as Exhibit 99.1. Item 9.01 Financial Statement and Exhibits. (d) Exhibits 99.1 Visual Presentation by Whitney Holding Corporation to the Keefe, Bruyette & Woods Regional Bank Conference in Boston, Massachusetts on February 28, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WHITNEY HOLDING CORPORATION By: /s/ Thomas L. Callicutt, Jr. Thomas L. Callicutt, Jr. Executive Vice President and Chief Financial Officer Date:February 28, 2008 EXHIBIT INDEX Exhibit Number Description 99.1 Visual Presentation by Whitney Holding Corporation to the Keefe, Bruyette & Woods Regional Bank Conference in Boston, Massachusetts on February 28, 2008.
